Citation Nr: 0829702	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  02-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant, H.G., and G.G.




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
Reserve from August 1961 to February 1962, with additional 
periods of verified active duty for training (ADT) in July 
1962, August 1963, and August 1964.  He died in February 
1998.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

Procedural history

In February 1998, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The November 1998 rating decision denied 
the claim, and she appealed.

The appellant, H.G., and G.G. subsequently presented 
testimony before the undersigned Veterans Law Judge (VLJ) at 
the RO in February 2003.  A transcript of the hearing has 
been associated with the claims folder.

Following the February 2003 hearing, the Board remanded the 
case in August 2003 for the purpose of obtaining additional 
service records.  After the development requested by the 
Board was accomplished, the RO again denied the claim in a 
July 2005 supplemental statement of the case (SSOC).  By an 
October 2005 decision, the Board denied the claim.
The appellant duly appealed the Board's December 2005 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  By a January 31, 2008 memorandum 
decision, the Court vacated the Board's October 2005 decision 
and remanded the case it further proceedings consistent with 
its decision, in pertinent part specifically to make further 
attempt to obtain from the National Personnel Records Center 
(NPRC) morning reports of the 867th Quartermaster Company 
from July 1 to 15, 1962 regarding verification of the 
veteran's location and duty assignment.  

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

As was alluded to above, in its January 31, 2008 memorandum 
decision the Court directed the Board to make a further 
attempt to obtain from NPRC morning reports pertaining to the 
veteran's period of active duty training from July 1 to 15, 
1962. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should request NPRC to provide 
copies of morning reports for the 867th 
Quartermaster Company for the period from 
July 1 to 15, 1962, in order to verify 
the veteran's location and duty 
assignment.  The request should state 
that it is a second request requiring a 
definite response as to whether or not 
such morning reports are available.  Any 
materials obtained should be associated 
with the VA claims folder.  

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal is denied, VBA should provide 
the appellant and her representative with 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

